            Case 1:18-cv-01724-TJK Document 19 Filed 04/01/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SOUTHERN POVERTY LAW CENTER                          Civil Action No. 18-1724 (TJK)

                      Plaintiff,

       V.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

                      Defendants.


                          JOINT STIPULATION OF DISMISSAL

       Defendants United States Department of Homeland Security and United States Customs

and Border Patrol have produced documents responsive to Plaintiff Southern Poverty Law

Center’s Freedom of Information Act Request giving rise to this lawsuit. The parties have

conferred and no further issues remain in dispute between them with respect to that request.

       Therefore, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties

stipulate and agree to dismiss this action with prejudice, with each party to bear its own costs,

attorney fees, and expenses.
        Case 1:18-cv-01724-TJK Document 19 Filed 04/01/19 Page 2 of 2



Dated: March 1, 2019              Respectfully submitted,


                                  By: s/ Grayson D. Stratton
                                      Grayson D. Stratton
                                      (D.C. Bar No. 976910)
                                      Brett Solberg
                                      Admitted Pro Hac Vice
                                      Betsy Boutelle
                                      Admitted Pro Hac Vice
                                      DLA PIPER LLP (US)
                                      1000 Louisiana Street, Suite 2800
                                      Houston, TX 77002-5005
                                      Tel: 713.425.8400
                                      Fax: 713.425.8401
                                      gray.stratton@dlapiper.com
                                      brett.solberg@dlapiper.com
                                      betsy.boutelle@dlapiper.com

                                  ATTORNEYS FOR PLAINTIFF
                                  SOUTHERN POVERTY LAW CENTER


                                      JESSIE K. LIU, D.C. Bar #472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar #924092
                                      Chief, Civil Division

                                  By: s/ Jason T. Cohen
                                      JASON T. COHEN, D.C. Bar #004465
                                      Assistant United States Attorney
                                      Civil Division
                                      555 Fourth St., N.W.
                                      Washington, D.C. 20530
                                      Tel: 202.252.2523
                                      Fax: 202.252.2599
                                      Email: jason.cohen@usdoj.gov

                                  ATTORNEYS FOR DEFENDANTS
                                  U.S. DEPARTMENT OF HOMELAND
                                  SECURITY AND U.S. CUSTOMS AND
                                  BORDER PROTECTION
